DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2018-143973, filed on July 31, 2018, and Japanese patent application number 2019-139439, filed on July 30, 2019, have been received and made of record.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on 12/14/2020 and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially equal” in claim 15 is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the phrase "substantially equal" is unclear because there is no standard for one of ordinary skill in the art to determine the degree with which the two surface sizes are considered to be "substantially equal".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuma et al. (US Pub. 2004/0095495), in view of Eki (US Patent 10,795,024).
In regard to claim 1, note Inokuma discloses the use of a stacked light-receiving sensor comprising a first substrate (paragraphs 0030-0032, and figure 2: 101), and a second substrate bonded to the first substrate (paragraphs 0030-0032, and figure 2: 106), the first substrate including a pixel array in which a plurality of unit pixels are arranged in a two-dimensional matrix (paragraphs 0030-0032, and figure 2: 101, 102; the first substrate 101 includes the image sensor 102), the second substrate including a converter configured to convert an analog pixel signal output from the pixel array to digital image data (paragraphs 0030-0032, and figure 2: 106, 109; the second substrate 106 includes the analog to digital converter 109) and a processing unit configured to perform a process based on the image data (paragraphs 0030-0032, and figure 2: 106, 109; the second substrate 106 includes the processing circuit 110 that performs a process based on the image data), wherein at least a part of the converter is disposed on a first side in the second substrate, and the processing unit is disposed on a second side opposite to the first side in the second substrate (paragraphs 0030-0032, and figure 2: 106, 109, 110; the analog to digital converter 106 and the processing circuit 110 are disposed on opposite sides of the substrate as seen in figure 2).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the process performed by the processing unit is a process based on a neural network calculation model for data based on the image data.
In analogous art, Eki discloses the use of a stacked image sensor that includes a processing unit that is configured to perform a process based on a neural network calculation model for data based on the image data (column 7, lines 34-50, column 12, lines 16-37, and figures 1-2: 32).  Eki teaches that the use of a processing unit that is configured to perform a process based on a neural network calculation model for data based on the image data is preferred in order to perform object recognition/detection and provide information about whether a recognition target has been detected (column 12, lines 16-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the process performed by the processing unit is a process based on a neural network calculation model for data based on the image data in order to perform object recognition/detection and provide information about whether a recognition target has been detected, as suggested by Eki.
In regard to claim 5, note Inokuma discloses that the first substrate includes connection wiring on a third side corresponding to the first side of the second substrate in a state in which the first substrate and the second substrate are bonded together, the connection wiring electrically connecting the pixel array to the converter (paragraphs 0034, 0038-0039, figure 2: 113, 114, and figure 3B; the first substrate 101 includes connection wiring 202, which electrically connects the pixel array 102 to the converter 109 when the substrates are bonded together).
In regard to claim 6, note Inokuma discloses that the connection wiring is a through silicon via (TSV) passing through the first substrate (paragraphs 0034, 0038-0039, and figure 3B: 202).
In regard to claim 7, note Inokuma discloses that the second substrate has connection wiring on the first side, the connection wiring being electrically connected to the converter, and the connection wiring of the first substrate and the connection wiring of the second substrate are directly joined by metal joint (paragraphs 0034, 0038-0039, figure 2: 113, 114, and figure 3B; the second substrate includes pads/wiring on the first side that are electrically connected to the converter 109, and the connection wiring 202 of the first substrate is directly jointed by bumps 203 to the pads/wiring on the second substrate).
In regard to claim 8, note Inokuma discloses that the second substrate further includes a signal processor configured to perform signal processing for the image data (paragraphs 0032, 0034, and figure 2: 108).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the signal processor is disposed between the converter and the processing unit in the second substrate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the signal processor between the converter and the processing unit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
In regard to claim 9, note Eki discloses that the second substrate further includes a memory to store data, and the memory is disposed in a region adjacent to the processing unit in the second substrate (column 7, lines 34-50, and figure 2: 32, 33).  Additionally, Eki teaches that the use of a memory on the second substrate in a region adjacent to the processing unit, to store data is preferred in order to store the program used by the processing unit (column 7, lines 34-50).
In regard to claim 13, note Eki discloses that the memory stores a computer program for the processing unit to perform the process (column 7, lines 34-50).
In regard to claim 14, note Inokuma discloses that the second substrate further includes a controller to control readout of the pixel signal from the pixel array, and the controller is disposed between the converter and the processing unit in the second substrate (paragraphs 0031-0032, and figure 2: 107, 109, 110; as illustrated in figure 2, the controller 107 is disposed between the converter 109 and the processing unit 110 as seen in figure 2).
In regard to claim 15, note Eki discloses that of a surface in the first substrate bonded to the second substrate is substantially equal to a size of a surface in the second substrate bonded to the first substrate (column 9, lines 20-65, and figure 3: 51, 52; the first and second substrates 51 and 52 are considered to be substantially equal in size as shown in figure 3).  Additionally, it would have been an obvious matter of design choice to make the surface sizes of both the first and second substrates substantially equal in size to one another, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regard to claim 16, note Inokuma discloses that a size of a surface in the first substrate bonded to the second substrate is smaller than a size of a surface in the second substrate bonded to the first substrate (figures 2-3: 101, 106; as illustrated in figure 2-3, the size of the first substrate 101 is smaller than the size of the second substrate 106).
In regard to claim 17, note Inokuma discloses that the first substrate and the second substrate are bonded together by one of chip-on-chip (CoC) technology, chip-on-wafer (CoW) technology, and wafer-on-wafer (WoW) technology (paragraphs 0035-0039, and figure 3A & 3B).
In regard to claim 18, note Inokuma discloses that the first substrate includes a pad proximate to at least one of sides different from the third side (paragraphs 0035-0039, and figure 3B: the first substrate 101 includes pads on the upper surface).
In regard to claim 20, note Inokuma discloses an electronic device comprising a stacked light-receiving sensor including a first substrate (paragraphs 0030-0032, and figure 2: 101) and a second substrate bonded to the first substrate (paragraphs 0030-0032, and figure 2: 106), the first substrate including a pixel array in which a plurality of unit pixels are arranged in a two-dimensional matrix (paragraphs 0030-0032, and figure 2: 101, 102; the first substrate 101 includes the image sensor 102), the second substrate including a converter configured to convert an analog pixel signal output from the pixel array to digital image data (paragraphs 0030-0032, and figure 2: 106, 109; the second substrate 106 includes the analog to digital converter 109) and a processing unit configured to perform a process based on the image data (paragraphs 0030-0032, and figure 2: 106, 109; the second substrate 106 includes the processing circuit 110 that performs a process based on the image data), at least a part of the converter being disposed on a first side in the second substrate, the processing unit being disposed on a second side opposite to the first side in the second substrate (paragraphs 0030-0032, and figure 2: 106, 109, 110; the analog to digital converter 106 and the processing circuit 110 are disposed on opposite sides of the substrate as seen in figure 2), and a processor configured to perform a predetermined process for image data output from the stacked light-receiving sensor (paragraph , and figure 4: 310).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the process performed by the processing unit is a process based on a neural network calculation model for data based on the image data.
In analogous art, Eki discloses the use of a stacked image sensor that includes a processing unit that is configured to perform a process based on a neural network calculation model for data based on the image data (column 7, lines 34-50, column 12, lines 16-37, and figures 1-2: 32).  Eki teaches that the use of a processing unit that is configured to perform a process based on a neural network calculation model for data based on the image data is preferred in order to perform object recognition/detection and provide information about whether a recognition target has been detected (column 12, lines 16-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the process performed by the processing unit is a process based on a neural network calculation model for data based on the image data in order to perform object recognition/detection and provide information about whether a recognition target has been detected, as suggested by Eki.
In regard to claim 21, note Inokuma discloses a stacked light-receiving sensor comprising a first substrate (paragraphs 0030-0032, and figure 2: 101), and a second substrate bonded to the first substrate (paragraphs 0030-0032, and figure 2: 106), the first substrate including a pixel array in which a plurality of unit pixels are arranged in a two-dimensional matrix (paragraphs 0030-0032, and figure 2: 101, 102; the first substrate 101 includes the image sensor 102), the second substrate including a converter configured to convert an analog pixel signal output from the pixel array to digital image data (paragraphs 0030-0032, and figure 2: 106, 109; the second substrate 106 includes the analog to digital converter 109), and a processing unit configured to perform a process based on the image data (paragraphs 0030-0032, and figure 2: 106, 109; the second substrate 106 includes the processing circuit 110 that performs a process based on the image data), wherein the second substrate is bonded to the first substrate such that half or more of a region having the processing unit in the second substrate is not superimposed on a region having the pixel array in the first substrate, in a stacking direction of the first substrate and the second substrate (paragraphs 0030-0032, and figure 2: 101, 102, 106, 110; as illustrated in figure 2, a majority of the processing circuit 110 formed on the second substrate 102 is not superimposed below the pixel array 102 formed on the first substrate 101).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the process performed by the processing unit is a process based on a neural network calculation model for data based on the image data.
In analogous art, Eki discloses the use of a stacked image sensor that includes a processing unit that is configured to perform a process based on a neural network calculation model for data based on the image data (column 7, lines 34-50, column 12, lines 16-37, and figures 1-2: 32).  Eki teaches that the use of a processing unit that is configured to perform a process based on a neural network calculation model for data based on the image data is preferred in order to perform object recognition/detection and provide information about whether a recognition target has been detected (column 12, lines 16-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the process performed by the processing unit is a process based on a neural network calculation model for data based on the image data in order to perform object recognition/detection and provide information about whether a recognition target has been detected, as suggested by Eki.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Inokuma et al. (US Pub. 2004/0095495), in view of Eki (US Patent 10,795,024), and further in view of Lin (US Pub. 2019/0303656).
In regard to claim 2, note the primary reference of Inokuma in view of Eki discloses a stacked light-receiving sensor, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose the neural network calculation model is designed based on a parameter generated by inputting, to a predetermined machine learning model, training data in which an input signal corresponding to output of the pixel array is associated with a label for the input signal.
In analogous art, Lin discloses the use of a neural network calculation model that is designed based on a parameter generated by inputting, to a predetermined machine learning model, training data in which an input signal corresponding to output of the pixel array is associated with a label for the input signal (paragraphs 0019-0023).  Lin teaches that the use of a neural network calculation model that is designed based on a parameter generated by inputting, to a predetermined machine learning model, training data in which an input signal corresponding to output of the pixel array is associated with a label for the input signal is preferred in order to detect a variety of states of a subject with higher accuracy (paragraph 0006).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the neural network calculation model is designed based on a parameter generated by inputting, to a predetermined machine learning model, training data in which an input signal corresponding to output of the pixel array is associated with a label for the input signal, in order to detect a variety of states of a subject with higher accuracy, as suggested by Lin.
In regard to claim 3, note Lin discloses that the predetermined machine learning model is a multi-level neural network model (paragraphs 0006, 0019).
In regard to claim 4, note Eki discloses that the data based on the image data is the image data read out from the pixel array or image data with a data size reduced by decimating pixels of the image data (column 12, lines 16-37; the image data from the image sensor is used in the neural network processing).  Additionally, Lin discloses that the data based on the image data is the image data read out from the pixel array or image data with a data size reduced by decimating pixels of the image data (paragraphs 0018-0022; the image data from the image sensor is used in the neural network processing).

Allowable Subject Matter
Claims 10-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0157892: note the use of image processing using a multi-level neural network that uses a model designed by inputting training data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697